y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00037-CV

                             SHELLEY ELLISON, Appellant

                                             V.
                             JAMES N. ELLISON, Appellee

    Appeal from the 310th District Court of Harris County. (Tr. Ct. No. 2012-095958).


TO THE 310TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before this Court, on the 18th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     The Court today considered the parties’ agreed motion
              to reverse the trial court’s decree and remand to the trial court
              for entry of a new decree based on their agreement. After due
              consideration and in accordance with Texas Rule of Appellate
              Procedure 42.1(a)(2)(B), the Court denies the motion insofar
              as it seeks reversal, sets aside the trial court’s judgment
              without regard to the merits, and remands the case to the trial
              court for rendition of judgment in accordance with the parties’
              agreement.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered December 18, 2014.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Higley, and Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 20, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT